DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional  Application No. 14/520,336 filed October 21, 2014 now Patent No. 10,406,312.

Election/Restrictions
Applicant’s election without traverse of Group 2, Claims 13-20 in the reply filed on February 17, 2022 is acknowledged.

Status of Claims 
This Office Action is responsive to the amendment filed on February 17, 2022. As directed by the amendment: Claims 14-20 have been added. Thus, claims 1-20 are presently pending in this application, claims 1-12 being withdrawn from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,406,312 (hereinafter: “Patent’312”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application claims 13-20 is found in Patent’312 claims 1-3 and 5. Since the instant application claims 13-20 are fully encompassed by Patent’312 claims 1-3 and 5, the difference between the application claims and the Patent’312 claims lies in 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “and supply CPAP fluid to the CPAP mask”, ln 6 should read -- and supply a CPAP fluid to the CPAP mask--;
Claim 13 recites “feeding a second portion of the breathable fluid from the other end of the guide tube”, ln 7 should read --feeding a second portion of the breathable fluid from an other end of the guide tube--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (U.S. Patent 4,592,349).
Regarding Claim 13, Bird discloses A method for operating a CPAP mask in conjunction with a nebulizer (Fig. 10-11; col 46, ln 36- col 48, ln 47), the method comprising: supplying breathable fluid to a guide tube (817; Fig. 10-11); feeding a first portion of the breathable fluid from one end of the guide tube (at A, Fig. A annotated below) into a venturi throat (833; Fig. 10-11) coupled in fluid communication with the CPAP mask (col 46, ln 47-50) to draw ambient air through an ambient air inlet (819; Fig. 10-11) into the venturi throat (col 48, ln 29-42) and supply CPAP fluid to the CPAP mask 

    PNG
    media_image1.png
    288
    714
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 10 of Bird.

Regarding Claim 14, Bird discloses the method further comprising filtering the ambient air passing through the ambient air inlet (1012; Fig. 18; col 56, ln 42-48).
Regarding Claim 17, 19, and 20, Bird discloses the method further comprising measuring airway pressure downstream of the venturi throat and upstream of the CPAP mask (Fig. 18; col 59, ln 45-61). 

Allowable Subject Matter
Claims 15 and 18 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Bird discloses the method, above, but fails to disclose or render obvious the method further comprising supplying medication from a metered dose inhaler through an MDI port downstream of the venturi throat and upstream of the CPAP mask, as recited in claims 15 and 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785